Citation Nr: 1500304	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for an upper back condition. 

2.  Entitlement to service connection for a lower back condition. 


REPRESENTATION

Appellant represented by:	Christine Coronado, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 
INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a June 2014 videoconference hearing; a transcript is of record.

The issue of entitlement to service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2014 hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for an upper back condition. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an upper back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2014 hearing, the Veteran requested to withdraw his appeal as to the issue of entitlement to service connection for an upper back condition.  Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for an upper back condition. 


ORDER

The appeal of the issue of entitlement to service connection for an upper back condition is dismissed.


REMAND

The Veteran seeks service connection for a low back condition.  The Veteran claims that he injured his low back by heavy lifting in service.  The Board finds that further development is needed prior to adjudicating the Veteran's claim. 

The Veteran's service treatment records show that in April 1968 he gave a history of a pre-existing "severe" low back condition upon pre-entrance medical history.  A note from a private physician dated in April 1968 indicates that the Veteran had some sort of back trouble.  An orthopedic consultation report dated in April 1968 noted a history of having previously injured his back operating a chain saw, and staying in bed two months.  The orthopedic evaluation showed no objective evidence of orthopedic pathology.  However, the medical examination conducted in April 1968 noted that his defects included low back pain.   

The service records also show a low back injury in June 1970.  On separation examination in December 1970, it was noted that he had a history of back pain in 1966 and July 1970, and had been hospitalized two weeks.  He reportedly had no complications and no sequelae.  

Service connection may be granted for a pre-existing condition, if such condition was aggravated by active service.  38 C.F.R. § 3.303(a).  The Veteran was afforded a VA examination in September 2011.  The examiner opined that the Veteran's low back condition is due to normal wear and tear.  He noted that the Veteran's in-service injury appears to be a lumbar strain and not a herniated disk, which would lead to a degenerative spine condition.  The examiner also noted that it is unclear whether or not the Veteran had a pre-service disability and whether or not lifting heavy boxes in service caused progression beyond its natural course.  The Board finds this opinion inadequate.  In this regard, the Board notes that at the time of the VA examination, the Veteran's in-service hospitalization records had not yet been obtained.  Therefore, a new examination and opinion addressing incurrence and/or aggravation is needed. 

Furthermore, at the June 2014 hearing, the Veteran stated that he received care for his back condition from his private chiropractor, Dr. C.  The record was held open for thirty days in order for the Veteran to submit treatment records from Dr. C.  To date, the claims file does not contain treatment records from Dr. C and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding private treatment records should be obtained and associated with the Veteran's claims folder

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, that treated the Veteran for his claimed low back conditions since service, including any treatment from Dr. C.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his low back disorder.  The claims file must be made available to the examiner for review, to include the June 1970 service hospitalization records which were not previously made available to the examiner.  The examiner is advised that some of the private records regarding a history of back difficulties which are associated with the Veteran's service medical records actually pertain to his father who has the same first and last name.  The examiner should conduct a thorough examination and state whether any pre-existing back condition was aggravated by service, specifically addressing the Veteran's in-service back injury, discussed above.  A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 


3. Upon completion of the above, readjudicate the claim on appeal.  If any benefits remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


